Citation Nr: 9919739	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  97-04 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.  
2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from September 1952 to 
September 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In March 1997, the veteran testified 
before a Hearing Officer at the RO.  The veteran also 
testified at a hearing at the RO before the undersigned 
Member of the Board in March 1999.  


FINDINGS OF FACT

1. The claim for service connection for bilateral hearing 
loss is not plausible.  
2. The claim for service connection for tinnitus is not 
plausible.  


CONCLUSIONS OF LAW

1. The claim for service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  
2. The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may established for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service incurrence of organic disease of the nervous 
system may be presumed if it is manifested to a compensable 
degree within a year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998). Service connection may be granted for 
any disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
aforementioned frequencies are 26 decibels or greater; or 
when speech recognition scores, using the Maryland CNC Test, 
are less than 94 percent.  38 C.F.R. § 3.385 (1998).  

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of a well-grounded claim, that 
is, whether he has presented a claim that is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has stated repeatedly that 38 U.S.C.A. 
§ 5107(a) unequivocally places an initial burden on a 
claimant to produce evidence that a claim is well grounded.  
See Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit at 
92; Tirpak at 610-11.  To satisfy the burden of establishing 
a well-grounded claim for direct service connection, there 
must be:  a medical diagnosis of a current disability; 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
A claim also may be well grounded if the condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 497 (1997).  

If the veteran has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to assist the 
veteran in the development of the claim, including providing 
a medical examination and opinion.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995).  

At his service enlistment examination in September 1952, on 
spoken voice testing the veteran had 15/15 hearing in both 
ears.  His service medical records include no complaint, 
finding or diagnosis related to hearing loss or tinnitus.  At 
his September 1956 separation examination, on whispered and 
spoken voice testing, the veteran had 15/15 hearing in both 
ears.  

The veteran's DD Form 214 shows that he was a gunner's mate 
in the Navy.  

Post-service medical evidence concerning the veteran's 
claimed disabilities includes a VA audiological evaluation 
report dated in June 1996.  The veteran gave a history of 
tinnitus and difficulty hearing for years and also reported 
difficulty understanding speech.  He reported a history of 
noise exposure while in the military and in his vocation.  On 
examination, hearing levels were recorded, for each ear, as 
10, 20, 50 and 60 decibels for frequencies 500, 1,000, 2,000 
and 4,000 Hertz, respectively.  Speech discrimination scores 
were 80 percent for the right ear and 82 percent for the left 
ear.  The impression was high frequency hearing loss.  The 
examiner reported that he recommended that the veteran check 
into service connection for hearing.  

In a VA progress note dated in July 1996, an audiologist 
stated that the veteran had been seen for a hearing 
evaluation in June 1996 and testing had shown the presence of 
a bilateral hearing loss.  The audiologist noted that the 
veteran also reported bilateral tinnitus.  The audiologist 
noted that the veteran reported that in his position as 
gunner's mate in the Navy he was frequently exposed to loud 
noise.  The audiologist stated that the veteran was advised 
of the procedures to follow should he wish to pursue a 
Compensation and Pension examination regarding his hearing.  

At his hearing in March 1997, the veteran testified that he 
was a gunner's mate aboard a destroyer in the Navy and was at 
one time in charge of the five-inch battery, which included 
three five-inch gun mounts.  He testified that he had no 
hearing protection and his duties required him to be inside 
an enclosed gun mount.  He testified that he first began to 
realize he had ringing in his ears in the early part of 1956, 
while he was still in service.  He testified that he never 
complained about, or was treated for, any type of hearing 
problem while he was in service.  He testified that he did 
not complain about hearing problems at his service separation 
examination because he was anxious to get out of service and 
get home to his family.  The veteran stated that the only 
evaluation he had of his hearing since service was at VA in 
June 1996.  He testified that when he went to VA for his 
hearing, he was told that the reason he had hearing loss and 
tinnitus was having served as a gunner's mate in service.  
The veteran stated the reason he started his service 
connection claim was the recommendation of the VA doctor.  

At the March 1999 hearing, the veteran testified that he was 
a gunner's mate in service and during battle quarters was 
inside the guns.  He testified that he experienced a little 
hearing loss after firing the guns and there was a concussion 
inside a gun every time it was fired.  The veteran stated 
that during service he was not treated for any type of 
hearing problem.  He testified that he complained of ringing 
in his ears at his separation examination, but declined 
treatment because he wanted to get out of service and go 
home.  The veteran testified that he had known he had a 
hearing problem for 15 to 20 years, but first sought 
treatment and was diagnosed with a hearing problem by VA.  He 
testified that the doctors told him that being a gunner's 
mate, being inside the guns while they were firing, probably 
caused his hearing loss and tinnitus.  

Review of the evidence outlined above shows there is no post-
service medical evidence documenting the presence of hearing 
loss or the claimed tinnitus prior to 1996.  While these VA 
audiology records show the veteran gave a history of problems 
with hearing loss and tinnitus over many years and a history 
of noise exposure in his duties as a gunner's mate in 
service, they do not provide a diagnosis of tinnitus or 
medical evidence linking the veteran's bilateral hearing loss 
or tinnitus to service.  In this regard, the Board notes that 
evidence that is simply information recorded by an examiner, 
unenhanced by any additional comment by the examiner, does 
not constitute competent medical evidence.  LeShore v. Brown, 
8 Vet. App. 406 (1995).  

As to the veteran's testimony that the VA audiologist told 
him that his hearing loss and tinnitus were due to noise 
exposure as a gunner's mate in service, the Court has held 
that the connection between what a physician said and the 
layman's account of what he purportedly said, filtered 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute " medical" 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
The only evidence linking the veteran's current hearing loss 
and claimed tinnitus to service is the theory advanced by the 
veteran himself.  However, the veteran, as a lay person is 
not competent to provide evidence requiring medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In addition, although the veteran is competent to 
testify as to his symptoms during and after service, he is 
not competent to relate his present condition to those 
symptoms.  See Savage, supra.  Without medical evidence of an 
etiological link between the veteran's military service and 
his bilateral hearing loss, or even a diagnosis of tinnitus, 
the veteran has not put forth plausible claims, and they must 
be denied.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

Although the Board has considered and denied these claims on 
a ground different from that of the RO, that is, whether the 
veteran's claims are well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the 
claims were well grounded, the RO accorded the veteran 
greater consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the veteran's claims are well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the veteran.  
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92). 


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

